UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7792



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OMAR YUSUF DESANGES,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CR-95-46)


Submitted:   February 24, 2005             Decided:    March 8, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Omar Yusuf Desanges, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Omar Yusuf Desanges (“Desanges”) filed a notice of appeal

seeking a review of his 1996 sentence pursuant to 18 U.S.C. § 3742

(2000).     However, this statute is unavailable to Desanges, whose

conviction we previously affirmed on direct appeal.               See United

States v. Desanges, No. 96-4561, 1998 WL 27149 (4th Cir. Jan. 27,

1998) (unpublished). Although § 3742 provides that a defendant may

directly appeal his sentence, the statute provides no mechanism

through which he or she may reopen a direct appeal.             Accordingly,

we dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 2 -